Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species II in the reply filed on 4/22/2021 is acknowledged.
 
2.	This application is in condition for allowance except for the presence of claims 1-4 directed to Species I non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on CN 201910557932.9, filed on 6/26/2019.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 1-4: Canceled
Claim 5, Line 1:  Insert “computer-implemented” before “method”
Claim 6, Line 1:  Insert “computer-implemented” before “method”
Claim 7, Line 1:  Insert “computer-implemented” before “method”
Claim 8, Line 1:  Insert “computer-implemented” before “method”
Claim 9, Line 1:  Insert “computer-implemented” before “method”
Claim 10, Line 1:  Insert “computer-implemented” before “method”
Claim 11, Line 1:  Insert “computer-implemented” before “method”
Claim 12, Line 1:  Insert “computer-implemented” before “method”
Claim 12, Line 6:  Replace “mi” with “mi”
Claim 13, Line 1:  Insert “computer-implemented” before “method”

Allowable Subject Matter
5.	Claims 5-13 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claim 5 is directed towards a computer-implemented method that includes/performs the operations of at least “(1) acquiring a dark dataset, and inputting the dark dataset into a trained deep self-taught hashing algorithm (DSTH) model to obtain a hash code of each image in the dark dataset;  (2) constructing a hash map according to the hash code of each image in the dark dataset obtained in (1), wherein the hash map comprises a plurality of nodes, each node represents the hash code of 
  	The cited and considered prior art, specifically Zhao (US PGPub 2020/0327079) that discloses acquiring feature information of two or more original output feature maps, and generating DMA read configuration information and DMA write configuration information of the original output feature maps based on the feature information of each original output feature map;  and reading input data from the original output feature map based on the DMA read configuration information of the original output feature map, and storing the read input data to a target output feature map based on the DMA write configuration information of the original output feature map for each original output feature map, 
	And Viola (US PGPUB 2019/0295255) that discloses providing, to a data receiving module, one or more input images of the object, wherein each input image comprises a plurality of input cells, wherein each input cell has an associated input value, wherein each input cell has a location identifier corresponding to a part of the object;  providing, to the data receiving module, one or more reference values;  providing, to the data receiving module, one or more reference shapes;  identifying, by a cell identifier, one or more candidate cells of the plurality of input cells based on the associated input value for one or more of the input cells and the one or more reference 
	And Xu (US PGPUB 2019/0080177) that discloses obtaining, by a server, first video data to be detected, and decoding, by the server, the first video data, to obtain audio data of the first video data;  analyzing and identifying, by the server, the audio data, to obtain audio fingerprint data corresponding to the audio data;  querying, by the server based on the audio data, an audio fingerprint library;  obtaining, by the server, a video label and a time parameter corresponding to the audio fingerprint data when the audio fingerprint library comprises the audio fingerprint data;  querying, by the server, a video copyright library based on the video label, to obtain a first picture that is corresponding to the video label and that satisfies the time parameter, and extracting a second picture that is in the first video data and that satisfies the time parameter;  separately extracting, by the server, a first feature parameter of the first picture and a second feature parameter of the second picture;  and comparing, by the server, the first feature parameter with the second feature parameter, and determining, based on a comparison result, whether the first video data is consistent with a video in the video 
copyright library, 
	And Datta (US PGPUB 2016/0124996) that discloses retrieving and ranking multi-attribute query results according to relevance to attributes of a multi-attribute query, the method comprising executing on a processor the steps of: extracting feature 
	And Cho (US PGPUB 2015/0286894) that discloses a image input unit configured to receive a video or an image input from a user terminal;  a query image determination unit configured to determine a query image, i.e., a query target, from the video or image received from the image input unit;  a feature point extraction unit configured to extract feature points of the query image determined by the query image determination unit, and to generate feature point information of the extracted feature points;  a reference meta-information database configured to store a structure image identifier (ID) of a structure image of a structure on which an original image has been installed, structure image feature point information of the structure image, and additional 
	And Gu (US PGPUB 2015/0169754) that discloses receiving result data specifying a search query and responsive image search results that reference images that are responsive to the search query;  determining, during a query processing window for the search query, that the search query matches an indexed query, the determination being based on a similarity score for the search query and the indexed query, the query processing window for the search query being a period of time between receipt of the search query and responsive search results being provided to a user device in response to the search query;  identifying an image relevance model for the indexed query, the image relevance model being a model that outputs a relevance score adjustment factor for an image search result based on image feature values of the image that is referenced by the image search result;  for each of one or more of the responsive image search results that were specified by the result data and during the query processing window: determining, based on the image feature values of the image that is referenced by the responsive image search result, the relevance score adjustment factor for the responsive image search result, the relevance score adjustment factor being determined using the identified image relevance model;  and 
	And Bolin (US Patent 10902052) that discloses receiving a search query from a computer user;  determining a query intent of the search query;  identifying a set of content related to the query intent, the set of content comprising at least one image;  determining an overall score for each item of the set of content according to a determined relevance value of the item to the query intent, and wherein the overall score of the least one image comprises an attractiveness value that is calculated by evaluating pairs of images, wherein a pair of images is compared no more than once during a set number of rounds of evaluation;  generating a search results page according to the overall scores, wherein the search results page includes the at least one image;  and returning the search results page to the computer user in response to the search query, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 5 is allowed.
	Claims 6-13 are allowed for being dependent upon allowed base claim 5.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664